              Case 3:20-cr-00451-EMC Document 64 Filed 07/23/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13                                          ) NO. CR-20-0450 (EMC)
                                            )
14   UNITED STATES OF AMERICA,              ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
                                            ) JULY 21, 2021 THROUGH SEPTEMBER 16, 2021
15          Plaintiff,                      )
                                            )
16     v.                                   )
                                            )
17   JUVENCIO GAMEZ CID, and                )
     CRISTIAN ALVARADO,                     )
18                                          )
            Defendants.                     )
19                                          )

20
                                       )
21   UNITED STATES OF AMERICA,         )
                                       ) NO. CR-20-451 (EMC)
22         Plaintiff,                  )
                                       ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
23      v.                             ) JULY 21, 2021 THROUGH SEPTEMBER 16, 2021
                                       )
24   JUVENCIO GAMEZ CID, and           )
                                       )
25   JOSE ALFREDO VILLALOBOS CISNEROS, )
                                       )
26         Defendants.                 )
                                       )
27                                     )
                                       )
28                                     )
                                       )

     [PROPOSED] ORDER                          1                        v. 7/10/2018
              Case 3:20-cr-00451-EMC Document 64 Filed 07/23/21 Page 2 of 4




 1                                          )
                                            )
 2   UNITED STATES OF AMERICA,              ) NO. CR-20-452 (EMC)
                                            )
 3          Plaintiff,                      ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
                                            ) JULY 21, 2021 THROUGH SEPTEMBER 16, 2021
 4     v.                                   )
                                            )
 5   FRANCISCO RICARDO MIRANDA, and         )
     URIEL SOTO                             )
 6                                          )
             Defendants.                    )
 7                                          )
                                            )
 8                                          )
                                            )
 9                                          )

10   UNITED STATES OF AMERICA,              )
                                            )
11          Plaintiff,                      )
                                            ) Case No. CR21-026 (EMC)
12     v.                                   )
                                            ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
13   RAUDEL MACIAS, and                     ) JULY 21, 2021 THROUGH SEPTEMBER 16, 2021
     BENITO MACIAS,                         )
14                                          )
            Defendants.                     )
15                                          )
                                            )
16                                          )
                                            )
17                                          )
                                            )
18                                          )
     UNITED STATES OF AMERICA,              ) Case No. CR21-222 (EMC)
19                                          )
            Plaintiff,                      ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
20                                          ) JULY 21, 2021 THROUGH SEPTEMBER 16, 2021
       v.                                   )
21                                          )
     TEO MAGANA-SANCHEZ,                    )
22                                          )
            Defendant.                      )
23                                          )
                                            )
24                                          )
                                            )
25                                          )
                                            )
26                                          )
27

28


     [PROPOSED] ORDER                          2                        v. 7/10/2018
              Case 3:20-cr-00451-EMC Document 64 Filed 07/23/21 Page 3 of 4




 1          The parties appeared for a status on July 21, 2021. The government reported that it has produced

 2 discovery to the defendants through the court-appointed discovery coordinator. Defense counsel stated

 3 that they continue to review the discovery and need more time to review discovery and to meet and

 4 confer with the discovery coordinator and the government on any discovery questions. The Court set the

 5 next status for September 16, 2021.

 6          The parties agreed that time should be excluded for effective preparation of counsel. The Court

 7 agreed to exclude time for effective preparation of counsel.

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                   3                               v. 7/10/2018
              Case 3:20-cr-00451-EMC Document 64 Filed 07/23/21 Page 4 of 4




 1                                          [PROPOSED] ORDER

 2          Based upon the facts set forth on the record, and those stated above, and for good cause shown,

 3 the Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161 (the Speedy Trial

 4 Act) for the period from July 21, 2021 through September 16, 2021 is warranted and that the ends of

 5 justice served by the continuance outweigh the best interests of the public and the defendants in a speedy

 6 trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance would deny the

 7 defendants the effective preparation of counsel, taking into account the exercise of due diligence. 18

 8 U.S.C. § 3161(h)(7)(B)(iv).

 9          IT IS HEREBY ORDERED THAT the time from July 21, 2021 through September 16, 2021

10 shall be excluded from computation under the Speedy Trial Act.

11

12
           July 23, 2021
13 DATED: ___________________                                   __________________________________
                                                                HON. EDWARD M. CHEN
14                                                              United States District Judge

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                    1                               v. 7/10/2018
